Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is a pixel circuit that includes pixel units, wherein each pixel unit includes a light-emitting element and a pixel driving circuit, the pixel driving circuit and the light-emitting element are electrically connected to a first node; a first compensation sub-circuit electrically connected to each pixel driving circuit, and configured to provide an initialization signal to the pixel driving circuit, obtain a voltage at the first node when the light-emitting element emits light via the pixel driving circuit, and generate a compensation data signal based on the voltage at the first node; and a second compensation sub-circuit electrically connected to each pixel driving circuit and configured to keep the voltage at the first node within a set operating voltage range of the light-emitting element. The pixel driving circuit is further configured to initialize the first node based on the initialization signal, and use the compensation data signal to drive the light-emitting element.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a pixel circuit and a method for driving a pixel circuit including, inter alia, 
wherein the first compensation sub-circuit comprises: 
a switching sub-circuit configured to receive a first switching signal and a second switching signal, and to output the initialization signal at an output terminal of the switching sub-circuit under the control of the first switching signal and keep the output terminal in a floating state under the control of the second switching signal; 
a sampling sub-circuit configured to obtain the voltage at the first node while the output terminal is kept in the floating state; and 
a data compensation sub-circuit configured to generate the compensation data signal based on a preset compensation model and the voltage at the first node, of claims 1 and 11 (see fig. 2 and 3).
Yoon et al. (US 2013/0162617), hereinafter as Yoon, teaches an OLED display device and method for sensing characteristic parameters of pixel driving circuits. The display device includes a display panel including pixels each having a light emitting element and a pixel driving circuit for independently driving the light emitting element, and a characteristic parameter detecting unit for driving the pixel driving circuit of one of the plural pixels, which is a sensing pixel, sensing a voltage discharged in accordance with characteristics of a driving TFT in the pixel driving circuit of the sensing pixel, on a data line connected to the pixel driving circuit of the sensing pixel, among data lines connected to respective pixel driving circuits of the pixels, and detecting a threshold voltage (Vth) of the driving TFT and a deviation of a process characteristic parameter (k-parameter) of the driving TFT, using the measured voltage (fig. 1).  However, Yoon does not teach nor suggest the first compensation sub-circuit as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/Primary Examiner, Art Unit 2628